Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/CN2019/100846 08/15/2019 and claims priority to CHINA 201810942562.6 08/17/2018 and CHINA 201910411311.X 05/16/2019.
	Claims 34-41, 43-50 are pending.  
Response to Restriction Election
2.	Applicant’s election of group I and the species, compound I-1, in the reply filed on  May 27, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). According to applicants’ representative claims 34-41, 43-50 read on the elected species.
Claim Rejections/Objections Withdrawn
3.	The rejection of claims 34, 36, 40-41, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendments.  The rejection of claims 34-41, 43-50 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdrawn based upon the amendments. The rejection of claims 35, 39 provisionally under 35 U.S.C. 101 as claiming the same invention as that of claim 2, 4 of copending Application No. 17/611,539 (reference application) is withdrawn since the claims are no longer coextensive in scope. The rejection of claim 39 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn based upon the amendments.
Claim Rejections/Objections Maintained/ New Grounds of Rejection
4.	The rejection of claims 34, 36, 40-41, 43, 48, 49-50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained but modified based upon the amendments.  Applicant's arguments filed October 7, 2022 have been fully considered but they are not persuasive. 
	The provisional rejection of claims 34-41, 43-50 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 13 of copending Application No. 17/611,539 is maintained. Applicant's arguments filed October 7, 2022 have been fully considered but they are not persuasive.
	The provisional rejection of claims 34-41, 43-50 on the ground of nonstatutory double patenting as being unpatentable over claims 24-28, 33-36 of copending Application No. 17/268,763 is maintained. Applicant's arguments filed October 7, 2022 have been fully considered but they are not persuasive.
The rejection of claims 34-41, 43-50 is under 35 U.S.C. 103 as being unpatentable over Gallagher US 7,037,932 AND Bymaster is maintained. Applicant's arguments filed October 7, 2022 have been fully considered but they are not persuasive. The declaration under 37 CFR 1.132 of inventor Wang filed October 7, 2022 is also insufficient to overcome the rejection.  The arguments and the declaration rely upon unexpected result with respect to TRPA1 activity as compared to the prior art compounds (Wang declaration ¶ 3).  In support of this the declarant explains that Example 26 of Gallagher has an IC50 of 16.1M in a TRPA1 inhibition assay, and that Example 1 of Gallagher has an IC50 of 43.7M (ibid. ¶ 9-10) and that the claimed compounds by contrast “have excellent inhibition against TRPA1” referencing Table 2 of the specification (ibid. ¶ 11).  While no specific value has been presented for comparison in the affidavit, applicant’s representative has placed data in a Table in the arguments of October 7, 2022 (page 13-15). In order to rebut a prima facie case of obviousness with an argument of unexpected results, it is the closest prior art that must be compared (See MPEP 716.02(e)).   Applicant has not met the burden of making appropriate comparisons, at least for Example 1 and 26.  The compound Example 1 of Gallagher (3S) -3-(1-Benzothien-7-yloxy]-N-methyl-3-phenyl-l-propanamine and Example 26, (3S)-3-(1-Benzofuran-7-yl-oxy)-N-methyl-3-phenyl-1-propanamineare, are not the closest compounds to the elected species and are not appropriate comparisons. As explained in the rejection Gallagher Example 51 is closest to the elected species.  Figure 1B is shown below to explain this fact.

    PNG
    media_image1.png
    679
    560
    media_image1.png
    Greyscale

The elected species differs from compounds of Gallagher, Example 51, only as a thiophene isostere. Gallagher Example 1 differs by three changes, a phenyl-thiophene isostere, the configuration of the 3 carbon as S not R, and the change of a benzofuran to a benzothiophene, while Example 26 has two changes, the configuration of the 3 carbon as S, and the change of a benzofuran to a benzothiophene.   In science it is best to change one variable at a time, see Morrison, K. "Physical Science Level 3" Pearson Education: Capetown, 2008, pgs. 16-18, at page 18: "Controlling variables In science, a fair test is one where only one factor (called a variable) should change. Everything else in the test should stay the same."  
	The declarant explains that Gallagher Example 51 is listed as compound C2 in the specification, the structure is given on page 34, but fails to point to any differences in activity, only concluding “the TRPA1 inhibiting activity is significantly reduced”.  Compound C2 is listed as “+++” in Table 2 on page 35, while the elected species Example 1-1 is listed as “+++++”, however the looking at the legend +++ is 11-20 M while +++++ is 1-5 M, such that the prior art compound could be as potent as 11M and the elected species as high as 5M, which is about the same.  This is not a significant difference.  When differences based upon degree are asserted, the evidence must show that the properties of the compounds differed in such an appreciable degree that the difference was really unexpected.  Some differences in in vitro assay potency are expected but rarely guide clinical development and may lack biological significance. Gleeson and coworkers assessed the generic relationship between therapeutic doses, in vitro potency, and physicochemical properties. They concluded that high in vitro drug potency does not necessarily predict in vivo benefit, partly because of poorer pharmacokinetic properties. [Gleeson, M.P., Hersey, A., Montanari, D. & Overington, J. Probing the links between in vitro potency, ADMET and physicochemical parameters. Nat. Rev. Drug Discov. 10, 197–208 (2011).]  Finally, the prior art compounds were known to be effective neurotransmitter reuptake inhibitors and as explained in the rejection, there is an expectation that the thiophene analogs of Gallagher would have improved potency just as duloxetine did over compound 7, with an order of magnitude increase in potency.  Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989).  
The discovery that these compounds inhibit TRPA1 is unsurprising since duloxetine, which differs from the elected species by the replacement of the phenyl ring in naphthalene with a furan, was known to have this property at the time the invention was made as evidenced by Ding “TRPA1 channel mediates organophosphate-induced delayed neuropathy” Cell Discovery (2017) 3, 17024.  Ding concludes on page 11,  “Two commercially available drugs, duloxetine and ketotifen, show potent inhibitory activity on TRPA1 channels and neuroprotective effects in OPIDN models.” Duloxetine has an IC50 of 4.69 M as per Figure 6 box d on page 8.  This is in the range of +++++ in Table 2 in the specification for the elected species.   Besides the rationale to modify the Gallagher compounds, the rejection also explains why one would modify duloxetine (disclosed in Bymaster) in view of Gallagher since furan was already used as a bioisostere of the benzene ring.  In view of this discussion the evidence presented is not unexpected.  
Even if evidence of unexpected results were presented, the evidence of unexpected results "must be reasonably commensurate with the scope of the claims," although every claimed embodiment need not be tested. In re Huai-Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011); see also Allergan, Inc. v. Apotex, Inc., 754 F.3d 952, 965 (Fed. Cir. 2014). "Appellant bears the burden of establishing a nexus between the full scope of the claimed invention and the proffered evidence of nonobviousness." Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 1392 (Fed. Cir. 1988).   Unexpected results must be “commensurate in scope with the degree of protection sought by the claimed subject matter.” In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).  The claims are pages of generic recitations and the prior art is replete with numerous examples and one comparison is not a commensurate showing.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 34, 36, 40-41, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The definition of A as “a substituted or unsubstituted 5-7 membered heteroaromatic ring having one or more O heteroatoms and no other heteroatoms” is indefinite since there is only a single ring that meets this definition, furan.  Furan has 5 members, four carbons and a single oxygen, however there are no five membered heteroaromatics made only of O and C with more than one oxygen and no heteroaromatics of only C and O with 6 or 7 members.  It is unclear what this language embraces other than furan.  The final clause in claims 34 and 36 conflicts with the limitation of A. The term heteroaryl is synonymous with heteroaromatic and the proviso conflicts with the limitations on A as being limited to carbon and oxygen.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 34-41, 43-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher US 7,037,932 AND Bymaster, “Duloxetine (CymbaltaTM), a Dual Inhibitor of Serotonin and Norepinephrine Reuptake”  Bioorganic and Medicinal Chemistry Letters 2003, 13, 4477. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determination of the scope and content of the prior art (MPEP 2141.01)
Gallagher teaches the compounds of Example 48 on column 78:

    PNG
    media_image2.png
    609
    655
    media_image2.png
    Greyscale

Example 49 and on column 79 and Example 50 and 51 on column 80:

    PNG
    media_image3.png
    390
    393
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    409
    399
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    363
    398
    media_image5.png
    Greyscale

The compounds were effective neurotransmitter reuptake inhibitors similar to duloxetine on column 86 lines 4-16. Duloxetine is mentioned at column 1 lines 44 ff.  The Gallagher compounds were effective analgesics as disclosed on column 86 line 18 to column 87 line 19 and also as discussed on column 5 line 1-2.
 	Subsequent to the work of Gallagher, Bymaster produced  thiophene analogs of the compound of 7 Table 3 page 4478, compounds 21 and 23.  Compound 21 is the clinically useful drug duloxetine.  Upon going from the phenyl to thiophene analog, i.e. compound 7 to 21 there was a marked improvement in 5-HT uptake inhibition.  “Of the heterocyclic alternatives synthesized, the thienyl and furan-2-yl analogues 21–23 demonstrated improved 5-HT uptake inhibition, with the furan analogue (23) having a Ki value of 0.7 nM.” “Compound 21 was then chosen for further study. Two chiral routes to the enantiomers of 21 were developed.6”

    PNG
    media_image6.png
    543
    772
    media_image6.png
    Greyscale

The purified isomer of 21, compound 25, is the clinically approved drug duloxetine.
“Further in vivo evaluation of 25 was also made, thus in microdialysis experiments to determine the increase in synaptic concentration of NE and 5-HT in rat, following administration of 25, at 10 mg/kg po increases in basal levels of NE and 5-HT by 208±31% and 353±62%, respectively, were found. Full microdialysis results will be published elsewhere.  In summary 25 inhibits binding to human cell lines expressing NE and 5-HT transporters, inhibits the reuptake of NE and 5-HT in rat synaptosomes of 5-HT and NE and increases NE and 5-HT in rat pre-frontal cortex. Compound 25 has been progressed to the clinic (as duloxetine hydrochloride, CymbaltaTM) and has been shown to be effective in the treatment of depression.3”
Ascertainment of the difference between the prior art and the claims

	The compounds of the instant claims differ from those of the prior art by bioisosteric replacement of a phenyl ring with either thiophene or furan.  Compared to compounds of Gallagher, Example 50 and 51, the elected species is a thiophene isostere. This is shown in Figure 1.

    PNG
    media_image7.png
    202
    597
    media_image7.png
    Greyscale

Example 49 differs from compound I-11 in claim 39 in the same manner. Duloxetine differs from the elected species by the replacement of the phenyl ring in naphthalene with a furan as shown in Figure 2. 

    PNG
    media_image8.png
    192
    639
    media_image8.png
    Greyscale

Finding of prima facie obviousness
Rational and Motivation
Secondary Considerations
(MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the isosteres of the prior art to produce the instant invention.  As discussed above, starting from compound Examples 50 and 51 in Gallagher and replacing the phenyl ring with a thiophene, just as Bymaster did to arrive at duloxetine, one would arrive at the elected species.  Thiophene is a 6π-electron aromatic compound and isosteric with benzene, such that the sulfur atom in thiophene is approximately equivalent to an ethylenic group.  The replacement of a phenyl with a thiophene is a known modification in this particular research area as shown by Bymaster.  The experienced medicinal chemist, who would make applicants' compounds, would be motivated to prepare the thiophene analogs of Gallagher based on the expectation that these analogs would have improved potency just as duloxetine did over compound 7, with an order of magnitude increase in potency.
In a similar manner, furan is frequently used as a bioisostere of a benzene ring in medicinal chemistry since it is also isosteric.  In the same manner that Gallagher made the furan isosteres of Bymaster compound 7, the instant claims are drawn to the furan bioisosteres of duloxetine. There is an expectation of the same or similar properties since Bymaster discusses the same properties for the benzofurans as compared to the naphthalenes. For these reasons the claims are obvious over the prior art.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
8.	Claims  34-41, 43-50  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 13 of copending Application No. 17/611,539. Although the claims at issue are not identical, they are not patentably distinct from each other because while the instant claim 34 is more narrow on the A variable than the copending claim 1 of the ‘539 application, they are both drawn to the same compounds.  The species in claims 2/35 and 4/39 are the same. The elected species is in claim 5.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
9.	Claims  34-41, 43-50  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-28, 33-36 of copending Application No. 17/268,763. Although the claims at issue are not identical, they are not patentably distinct from each other because while the instant claim 34 is more narrow on the A variable than the copending claim 24 of the ‘763 application, they are both drawn to the same compounds at least where Y is carbon and the B ring is phenyl and D is furan.  Claim 34 explicitly defines the A ring as a benzofuran the instant D embodiment of claim 38. The species in claims 27 include some of the same compounds in instant claims 25 and 39. The elected species is compound IC-1 in claim 27.  The compounds IC1-1 through Ic-9, excepting compound IC-7 are all compounds of claim 1 and some additional species besides the elected species are also in claim 25/39. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625